Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 1 of 16




                        Exhibit B
        Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 2 of 16




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                  Plaintiff,
                                                           CIVIL ACTION
                             v.                            NO. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL OF
THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                                  Defendant.



                                   Affidavit of Gregory Potter
        I, Gregory Potter, hereby depose and say of my personal knowledge as follows:

I.      Background

 1. I am Chief Technology Officer of the Equipment and Tool Institute (“ETI”).

     2. ETI is a trade association of automotive tool and equipment manufacturers and technical

        information providers that was founded in 1947. ETI’s mission is to advance the vehicle

        service industry by providing technical data and open dialogue between the

        manufacturers of transportation products, government regulators and the providers of

        tools, equipment and service information.”

     3. ETI is an independent organization that is unaffiliated with any original equipment

        manufacturer, or “OEM”.

     4. I have been involved with ETI since I joined the Board of Directors in 1997. I served on

        the Board of Directors from 1997–2014 (including a term as President of the Board of

        Directors from 2004-05), and as Executive Manager from 2014–19.

                                                 1
      Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 3 of 16




  5. I have over 35 years of experience in the automotive industry. I have been a full member

      of SAE International (formerly the Society of Automotive Engineers), a professional

      organization and standards body, since 1995. I have participated in over 25 Committees

      affiliated with SAE and the International Organization for Standardization (“ISO”), an

      international standard-setting body that promotes commercial standards. From 2006–

      2013, I served on the Board of Directors for the Inter-Industry Conference on Auto

      Collision Repair (“I-CAR International”), an international not-for-profit organization

      dedicated to providing the information, knowledge, and skills required to perform

      complete, safe, and quality repairs.

  6. I have also been involved with the National Automotive Service Task Force (“NASTF”)

      since its inception. I am currently the Treasurer and a member of the Executive

      Committee of NASTF. NASTF was established in 2000 to identify and resolve gaps in

      the availability and accessibility of automotive service information and training. Its

      primary focus is to facilitate connections between independent auto repair professionals

      and automakers. I have also worked as Director of Sales, Automotive, and Heavy Duty at

      DG Technologies from 2008–14, Director of Global Product Management &

      Development at Chief Automotive Technologies from 2003–08, Director of OEM at

      Snap-on Tools from 1996–2003, and Account Manager at SPX Corporation from 1992–

      96.

   7. I hold a Master’s Degree in Business Administration and a Bachelor’s of Science in

      Electrical Engineering from Lawrence Technological University, as well as an Associate

      of Science Degree in Mechanical Engineering from Schoolcraft College.

II.   Overview



                                               2
          Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 4 of 16




       8. Based on my position and experience, I have personal knowledge of the history and

          current state of data and functionality provided by vehicle manufacturers for use in

          diagnostics, repair, and maintenance, including technical and logistical provision of such

          data and functionality to aftermarket scan tool companies and independent repair shops.

       9. My testimony addresses the current setup of the diagnostic scan tool industry and

          relationship between vehicle manufacturers and independent repair tool manufacturers.

          This information provides the basis for understanding the technical and logistical changes

          required by the 2020 Right to Repair Law. This factual information about diagnostic scan

          tools, existing vehicle security features, and the role that ETI plays in providing

          information between vehicle manufacturers and the aftermarket provides important

          context for understanding how complying with the 2020 Right to Repair Law would

          affect the automotive industry.

       10. To evaluate the impact of the 2020 Right to Repair Law on emissions standards and

          safety-critical vehicle functions such as braking and steering, it is essential to understand

          the different type of information currently available to independent repair facilities, how

          that information is made accessible, how diagnostics and repairs are performed using

          scan tools, and how ETI serves as an intermediary that provides information received

          from a majority of vehicle manufacturers to ETI members comprised largely of

          aftermarket scan tool companies and dongle manufacturers.

III.      Regulated Data and the J-1962 Connector

    11. Section 2 of the 2020 Right to Repair Law concerns “access to vehicle on-board

          diagnostic systems . . . .” Based on my industry experience, requiring access to the “on-




                                                    3
        Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 5 of 16




         board diagnostic systems” means access to all on-board diagnostic data, including both

         regulated data and enhanced diagnostic data, discussed in further detail below.

      12. Since 1996, vehicles have been required by Clean Air Act regulations and requirements

         developed by the Environmental Protection Agency and California Air Resources Board

         to make certain emissions-related data available for state emissions testing. This

         “regulated” data provides information on whether a vehicle is operating in accordance

         with emissions requirements, but does not provide all information necessary for

         diagnostics, maintenance, and repair.

  13. Regulated data is required to be made available through the OBD-II specification. The

         OBD-II specification is the second generation of OBD, which stands for “on-board

         diagnostics.” The OBD-II specification is the standard methodology for accessing

         emissions-related vehicle diagnostic information.

  14. The OBD-II specification provides for a standardized hardware interface, the SAE J-1962

         connector. The J-1962 connector is a female 16-pin port, on which particular pins need to

         be able to provide the required emissions-related data. Other pins on the connector are

         not regulated, and each OEM is free to choose the information to be made available, the

         electronic signaling protocols, and the messaging format for each of these manufacturer

         discretionary pins.

IV.      Enhanced Diagnostic Data

  15. In addition to regulated data, vehicles contain “enhanced” diagnostic data, which

         provides information and functionality necessary for vehicle diagnostics, maintenance,

         and repairs. Most OEMs, including FCA and GM, have chosen to provide some of the




                                                  4
   Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 6 of 16




   enhanced diagnostic data using the free pins (manufacturer discretionary) of the J-1962

   connector.

16. Enhanced diagnostic data can be separated into two general forms.

17. First, enhanced diagnostic data includes a set of pre-defined diagnostic trouble codes

   (DTCs), which, upon request by a scan tool, describe a diagnostic problem with a vehicle.

   Regulated DTCs are standardized pursuant to SAE J-2012, which provides a DTC format

   and a description of the standardized set of DTCs. In addition to regulated DTCs, each

   manufacturer can design their own proprietary DTCs. Acquiring a DTC from a vehicle is

   often referred-to as a “read” operation, because it consists simply of sending a request to

   read information provided by the vehicle.

18. Second, enhanced diagnostic data includes read operations and a set of pre-defined

   “commands” that, more precisely, request the vehicle to perform a certain action related

   to diagnostics, repair, and maintenance. Sending such a command to a vehicle is often

   referred-to as a “write” operation, because it consists of affirmatively changing, in some

   small way, the status of the vehicle. An example of a write operation is requesting that

   the malfunction indicator lamp (also known as the check engine light) shut off after a

   repair is made. Another common type of command sent by scan tools are “functional

   routines,” which request that a vehicle component take an action so a repair person can

   identify which part of a component is triggering the DTC or to verify that a newly

   replaced part is working properly.

19. The ability to send both “read” and “write” options is often referred to as “bidirectional”

   operations.




                                             5
     Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 7 of 16




 20. Pursuant to the 2013 Massachusetts Right to Repair Law and the 2014 memorandum of

     understanding (MOU) among participants in the automobile industry, most (not all)

     enhanced diagnostic data must be made accessible to vehicle owners and non-OEM-

     affiliated repair shops. Such access is achieved using a scan tool.

V.   Types of Scan Tools

 21. Scan tools are currently able to both receive information and send commands to in-

     vehicle components for purposes of maintenance, diagnostics, and repair (though, as

     described at paragraphs 53–60 below, some OEMs have begun limiting the scope of

     commands that scan tools can send without additional manufacturer authorization).

 22. Currently, different types of diagnostic scan tools are able to access different data on a

     vehicle.

 23. Engineering tools, which are used by the OEMs to develop their vehicles, can manipulate

     everything necessary to develop and test a vehicle, including reading and writing

     requests, reprogramming, and reconfiguring electronic control units, or “ECUs”. ECUs

     are modules that control one or more of a vehicle’s electrical systems or subsystems. The

     number of ECUs in a vehicle varies based on a vehicle’s features and can range from a

     few dozen to over one hundred.

 24. Dealership tools, which are used at car dealership service facilities, can send requests to

     read and write data and perform some reprogramming and reconfiguring functions. A

     dealership tool has a smaller scope of capabilities compared to an engineering tool

     because it is primarily designed for vehicle repair functions, as opposed to engineering

     and development functions.




                                               6
  Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 8 of 16




25. Aftermarket tools, which are developed by independent scan tool companies—often ETI

   members—can send read and write requests. The capabilities of each aftermarket tool

   depend on the individual tool and the permissions provided by each OEM. ETI is often

   able, through negotiation with each OEM, to obtain the information necessary for a scan

   tool to perform the same functions as a dealership tool. Some types of requests that have

   been deemed “intrusive” by an OEM are inaccessible unless the aftermarket users seek

   manufacturer authorization to bypass the secure gateway, discussed in greater detail in

   paragraphs 53–60 below.

26. As noted, many of ETI’s members today are diagnostic scan tool companies. ETI serves

   as an intermediary that disseminates data from vehicle manufacturers to these companies

   that produce aftermarket scan tools.

27. OEMs that work with ETI provide ETI with the technical information for their vehicles

   about where a vehicle’s specific modules are located, what communication protocols

   each ECU uses, and what parameters and DTC’s it supports for both regulated and

   enhanced diagnostics.

28. Vehicles contain multiple communication networks that may or may not use the same

   physical layer, baud rate or protocol. Typically, these separate networks communicate

   with each other via gateway modules that connect the networks together and/or translate

   the data if it is in different formats. The technical information that OEMs provide ETI

   includes, among other things: which modules are located on which bus, a list of

   parameters for each module, instructions to interpret module responses and convert

   module responses into different formats, which communication protocol is used by each

   ECU, the address for each ECU, and any necessary security information.



                                            7
  Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 9 of 16




29. Once ETI receives the technical information from the OEMs, ETI provides its members

   with the information, and its members use the information to create diagnostic scan tools

   for the aftermarket. The information provided by the OEMs allows scan tool companies

   to create tools that can decode proprietary OEM diagnostic messages.

30. ETI runs a background check on new members to ensure that they are a legitimate

   company. ETI members pay an annual membership fee. The OEMs are not involved in

   the process of admitting a new ETI member.

31. The ETI background check requires ETI members to be “engaged as a manufacturer or

   marketer of automotive service tools and information, financially sound, have a

   reputation for integrity and sound character, and to meet other such requirements as

   established by the board of directors.”

32. Some OEMs require the scan tool companies to sign end user license agreements

   governing how the company will use the information provided by ETI. For example, Fiat

   Chrysler Automobiles (FCA) (now technically Stellantis) requires ETI members to sign a

   licensing agreement.

33. Some OEMs do not require end user license agreements, and simply allow ETI to decide

   which companies to provide the information to. For example, Mitsubishi currently falls

   within this category of companies that do not require ETI members to sign a licensing

   agreement to receive the technical information for their scan tools.

34. A few OEMs do not use ETI as an intermediary. General Motors (GM) is one company

   that does not use ETI, and instead enters into its own licensing agreements with scan tool

   companies.




                                             8
        Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 10 of 16




VI.      UDS Messages and Functionality

  35. Although OEMs have agreed pursuant to the 2014 MOU to make enhanced diagnostic

         data accessible to vehicle owners and non-OEM-affiliated repair shops, the specific

         manner in which that data must be made available is not specified. Enhanced diagnostic

         data is made available through the regulated and/or unregulated pins on the J-1962

         connector. Those unregulated, manufacturer discretionary pins, as I note above, are

         designed differently by each OEM.

      36. Most vehicle manufacturers, however, make enhanced diagnostic data available using

         Unified Diagnostic Services (“UDS”), a communication protocol specified in the ISO

         14229 set of standards and used in automotive ECUs. A communication protocol is a

         system of rules that creates a format for exchanging messages. UDS defines how the

         diagnostic message is created, handled, and delivered, but does not define the contents of

         the message, which is proprietary to each OEM. UDS has become the de facto standard

         for enhanced diagnostic data in part because OEMs invariably obtain their ECUs from

         the same Tier 1 suppliers.

      37. UDS messages may be sent to appropriate ECUs within a vehicle by a scan tool

         connected to the vehicle through its J-1962 port. Vehicles typically recognize when a

         scan tool or other device is connected to the J-1962 port, because the vehicle detects that

         a new module has been connected to its network.

      38. UDS messages use a request-response format. This means that the scan tool sends a

         request to read or write diagnostic data, the vehicle receives the request, and the vehicle

         sends back a response. The vehicle may respond by providing the requested DTC(s) or

         performing the requested action(s). Alternatively, the vehicle may respond by refusing to



                                                   9
  Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 11 of 16




   perform the requested function. Some common reasons for a vehicle to reject a request

   include: specific conditions required for performing the function are not met, the request

   format is invalid, security access is denied, or the requestor has exceeded the number of

   permissible attempts to make a request.

39. Specifically, vehicles are designed with “rationality” controls that specify necessary

   conditions for a request to be carried out. A common response code is “conditions not

   met,” which signifies that rationality controls programmed into the vehicle are not met.

   For example, a command to disable the brakes while the vehicle is driving would trigger

   a response that the conditions are not met for the request because the vehicle is not

   stationary, which would be part of the criteria for a safe state for that function to be

   carried out as defined by the OEM. Rationality controls are selected and programmed by

   each OEM, and are not necessarily consistent across multiple OEMs, or even across

   multiple vehicle models manufactured by the same OEM.

40. UDS messages (service messages) are different from the vehicle’s operational Controller

   Area Network (“CAN bus”) messages, which are proprietary to the OEMs. A vehicle

   CAN bus is a high-speed vehicle network that can be used for communications between

   ECUs. Diagnostic scan tools now typically connect through the J-1962 connector to a

   diagnostic gateway module that connects to the different networks on the vehicle. The

   gateway will pass the diagnostic requests to the appropriate network for processing. This

   way the in-vehicle network (IVN) can provide a method for diagnostics without having

   every network connected to the J-1962 connector and separate the actual network from

   being accessed directly from the J-1962 connector. This method provides the OEM’s




                                             10
       Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 12 of 16




        IVN security by prohibiting direct access to a specific network where a non-authorized

        message could be put on the network.

    41. Scan tools’ ability to send commands to a vehicle does not include the ability to

        reprogram a module. A module can only be reprogrammed by obtaining the OEM’s

        software application and a J-2534 tool. The J-2534 tool is an interface device that

        connects to a laptop to provide information from the OEM to the vehicle.

        Reprogramming is a different function beyond the scope of enhanced diagnostic data

        necessary for maintenance, diagnostics, and repair.

    42. Scan tools’ ability to send commands to a vehicle does not include the ability to

        reconfigure a module. Similar to reprogramming, reconfiguring a module can only be

        done with the OEM’s software and a J-2534 tool. Reconfiguring is a different function

        beyond the scope of enhanced diagnostic data necessary for maintenance, diagnostics,

        and repair.

VII.    Security of J-1962 Port– Service 27

    43. Up until a few years ago, the J-1962 port had no security in place to prevent a scan tool or

        any other device from directly sending non-authorized messages onto the network.

    44. Security over enhanced diagnostic functions historically has been achieved through use

        of Service/Mode 27 (Service and Mode terms get used interchangeably in diagnostics).

        Service 27 is a secure access mode of scan tool operation that runs through a designated

        pin on the J-1962 port and prohibits access to certain enhanced diagnostic functions (read

        and/or write) without a key.

    45. Service 27 is a security function of the module that is receiving a request.




                                                 11
          Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 13 of 16




    46. OEMs decide what diagnostic functions are locked behind Service 27 requests and how

           complex a Service 27 key to use.

    47. OEMs that work with ETI provide the key necessary to unlock Service 27 to ETI, which

           in turn provides it to its members. ETI’s members code the key onto their scan tools, so

           the scan tools can access the diagnostic functions locked behind Service 27 without

           having to get authorization from the manufacturer.

     48. Most Service 27 codes today use seed and key security. This seed and key security

           information can be embedded directly into a scan tool so that there’s no need to contact

           the manufacturer each time a repair is made.

VIII.      Security – Diagnostic Gateways and Secure Gateway Modules

     49. OEMs that work with ETI provide ETI with the necessary security-related information

           needed for scan tools to perform diagnostics and repairs. Because of the role ETI plays as

           an intermediary between the OEMs and scan tool companies, I have personal knowledge

           of some existing vehicle security access requirements, including diagnostic gateways and

           secure gateway modules.

        50. Within the past few years, most vehicles have implemented a type of diagnostic gateway

           so that the pins on the J-1962 port do not have active network lines connected to them.

           Instead, the diagnostic scan tool sends a request to the diagnostic gateway, and the

           gateway sends back a response that, if appropriate, includes the enhanced diagnostic data.

           This method has been used in addition to Service 27.

        51. A diagnostic gateway in this context is a function of a single module, whereas Service 27

           is a security function emanating from existing, typically multiple, vehicle modules.




                                                   12
  Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 14 of 16




52. Toyota, Ford, and FCA did not have any diagnostic gateway in their vehicles until just a

   few years ago. This meant that a diagnostic scan tool or any capable device could access

   any information on any network on the vehicle if the proper commands were sent or put

   any message on the network that it chose to send.

53. Beyond diagnostic gateways, within the past several years, some OEMs have begun

   implementing “secure gateway modules” (SGWs) as a manufacturer authorization system

   for accessing some or all enhanced diagnostic functions. Secure gateways prohibit access

   to certain diagnostic functions unless a repair shop is registered and authenticated through

   a secure device. Access to secure gateways is typically managed by a certificate process,

   which requires a scan tool to be connected to the vehicle and to the internet, creating a

   point-to-point connection between the vehicle and the manufacturer’s server, for

   authorization.

54. Vehicles using a secure gateway typically allow owners and independent mechanics to

   read most of the data from the vehicle, but do not allow commands to be sent to the

   vehicle.

55. Each OEM determines what diagnostic requests are considered “intrusive” and blocked

   by the secure gateway, such that it is inaccessible without manufacturer authorization

   each time the function is sought. There is no uniformity among OEMs as to what

   functions are locked out by each OEM’s secure gateway.

56. FCA currently incorporates a secure gateway in all or nearly all of its makes and models.

   Some models of Mercedes-Benz, Hyundai, Kia, and Nissan also incorporate a secure

   gateway. It is my belief, based on my knowledge of the industry and my discussions with




                                            13
  Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 15 of 16




   OEMs, that other OEMs are planning to start incorporating secure gateways into their

   vehicles.

57. There is currently no standardization of the secure gateways.

58. FCA’s secure gateway requires scan tool device and user registration through their

   “AutoAuth” system, which is a public key infrastructure administered by Integrity

   Security Services, LLC. Once registered and authorized by the “AutoAuth” system,

   approved enabled diagnostics platforms using current software are allowed to perform

   functions otherwise locked behind the secure gateway.

59. To access the diagnostic functions protected by FCA’s secure gateway, the diagnostic

   scan tool, independent repair shop, and individual mechanic making the repair must be

   registered with the FCA system. This secure gateway access only unlocks the module for

   a current diagnostic session. This means that secure gateway access is only good for a

   certain period of time for that particular vehicle’s repair, and access will end if the current

   diagnostic session is ended. The authorization process must be repeated for each

   diagnostic session and individual repair on each different vehicle, as well as if the current

   diagnostic session is disrupted by something like the tool being disconnected or a period

   of inactivity.

60. FCA’s secure gateway prevents independent repair shops from using Service ID 14,

   “erase all codes.” This prohibits independent repairers from erasing enhanced diagnostic

   trouble codes without manufacturer authority, which is necessary to reset trouble code

   lights such as the service light after a repair is made.




                                             14
      Case 1:20-cv-12090-DPW Document 161-2 Filed 05/27/21 Page 16 of 16




IX.    Dongles

   61. Several ETI members are manufacturers of dongles, which are devices that can connect

       to the J-1962 port to provide vehicle information to another entity for different purposes.

       Common dongle purposes include the provision of driving performance information for

       insurance companies and vehicle fleet management.

   62. Some existing ETI members create dongles that provide some enhanced diagnostic

       information. These include, for example, GeoTab, Bluedriver, and Voyomotive.

   63. Dongles, which operate similarly to scan tools, have the capacity to send commands to a

       vehicle.

Signed under the pains and penalties of perjury.




Date: 5/26/21                                                       _/s/ Greg Potter__
                                                                    Gregory Potter




                                                15
